OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the appeal for the reason that the appellant has failed to file his assignments of error and briefs in accordance with Rule VII of this Court.
It appears that the notice of appeal in this proceeding was filed in the Common Pleas Court on July 22, 1943, and no assignments of error or briefs have been filed. The time within which under Rule VII of this Court the asáignments of *540error and briefs may be filed having long since elapsed, and counsel for appellant having filed no briefs in opposition to the motion, it will be sustained.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.